Title: To George Washington from Charles-René-Dominique Sochet Destouches, 19 March 1781
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                  
                     Monsieur
                     
                        19 mars 1781
                     
                  
                  Je suis extrêmement touché d’avoir a annoncer a Votre Excellence que notre expedition contre le corps aux ordres d’arnold, n’a pû s’exécuter.  les ennemis avertis sans doute par quelqu’uns de ces traitres a L’amerique, si nombreux aux environs de Newport, sont arrivées en même tems que moi sur les caps de la Virginie.  Votre Excellence Sent combien il eût eté impraticable d’essayer de faire  un Debarquement de troupes des vaisseaux de Guerre même, malgré L’Escadre Anglaise et sous son feû,  plein de regret de me voir forcé de renoncer,aumoins pour le moment, a L’esperance de Secourir L’Etat de Virginie, j’ai cherché du moins a humilier L’orgueil de nos Ennemis communs, et a meriter L’estime de L’amerique, et particulierement  de Votrê Excellence.  
                  Le 16 de ce mois, a la suite d’un vent de Sud violent qui avoit porté L’Escadre au Nord-est du Cap Charles; L’horison étant Brumeux, L’Escadre Courant l’Amure a Bâbord, on decouvrit a la pointe du jour une fregatte a deux portées de Canon au vent.  a peine avois-je fait Signal de lui donner chasse qu’on eut connoissance de plusieurs gros vaisseaux en  arriere de L’escadre.  je ne doutai plus des lors que ce ne fut L’Escadre Angloise, qui informée de mon projet, et ayant pû courir plus largue que moi avec les vents d’Ouest et de Nord-ouest, etoit arrivée presque en même tems sur les cotes de la Virginie. sur le champ je fis Signal a L’Escadre de se former en bataille l’amûre a bâbord, les vents Soufflants du Nord-est depuis quelques instants, L’Escadre Anglaise me restant a deux lieues environ dans le Sud, et courant au même bord que moi, a neuf  heures je fis virer L’Escadre Vent devant par la Contremarche, et une demie heure apres les Ennemis firent le même mouvement. a Dix heures et demie le Vent fraichissant, et La bordée m’approchant trop des Eceuils de la côte Septentrionale de Virginie, je Virai une Seconde fois par la contremarche, et repris mes amûres a bâbord.  Les Ennemis continuerent a courir au bord opposé en forçant de voiles, et avec Ll’avantage de marche quils avoient sur mon Escadre, ils se fùrent bientôt Elevés de maniere a pouvoir me passer au Vent. a Midi ils revirerent dans mes Eaux, et avant une heure  leur avant garde n’etoit plus eloignée que d’une demie lieue de la queue de ma ligne.
                  Jusqu’alors j’avois manoeuvré sans eviter et sans rechercher le combat, parceque je Sentois que L’issue même la plus heureuse dont je pusse me flatter, me laisseroit toujours dans L’impossibilité de remplir mon objet, mais le projet determiné que montroient les Ennemis d’attaquer mon arriere garde, et L’honneur des armes du Roi que j’avois a Soutenir, me firent prendre le parti d’aller a leur rencontre.  je fis Signal a L’Escadre de virer vent arriere par la contremarche, et au chef de file de porter sur la téte de la ligne ennemie, dans le dessein de prolonger leur Escadre a bord opposé et sous le vent afin de procurer a plusieurs de mes vaisseaux le moyen de se servir de leur batterie basse avec plus de facilité. a une heure le chef de file de ma Ligne etoit a portee de Canon du chef de file des Ennemis, et quelques minuttes apres le feu commença de part et d’autre.  la tête de la ligne Angloise avoit arrivé, et L’avant garde de mon Escadre avoit fait le même mouvement, pour la prolonger, tellement que les portions des deux Escadres combatterent quelques tems en courant vent arriere.  cette manoeuvre de L’avant garde Anglaise ne me permettant plus de prolonger leur ligne sous le vent, un peu avant deux heures, je me determinai a faire revenir L’Escadre au plus pres du vent L’amûre a bâbord par un mouvement Successif, ce qui la faisoit defiler en entier sur la tête de la ligne ennemie.  cette manoeuvre me reussit complettement  leur chef de file avoit a peine essuyé le feu du cinquieme vaisseau;, lorsquil arriva, prit le vent sur tribord et se retira du combat sous L’Escorte d’une fregatte qui vint a son secours.  cependant la queùe de L’Escadre Anglaise avoit continué a tenir le Vent en forçant de voiler ce qui la mit a portée de Combattre mon arriere garde dans le mouvement quelle faisoit en dependant pour se remettre dans les eaux de la téte de la Ligne. en general cette partie de mon Escadre a peu souffert. a Deux heures trois quarts le feu cessa des deux cótés.  L’escadre anglaise se trouvant en arriere et au vent de la miene, je fis signal de retablir L’ordre de bataille L’amûre a Bâbord, sans avoir egard aux postes ordinaires des vaisseaux, ce qui fut executté en peu de tems. J’avois alors le projet de virer une Seconde fois sur les ennemis qui me paroissoient avoir eté plus maltraités que moi, mais les signaux que firent le Conquerant et L’Ardent, m’apprirent que ces vaisseaux et particulierement le premier, avoient eté considerablement endommagés dans le combat.  je continuai donc a courir cette bordée a petites voiles prêt a recevoir les Ennemis, s’ils jugeoient a propos de hazarder un Second choc; mais ils se tinrent prudement de L’arriere, et au vent, pendant le reste du jour, sans profiter de la Superiorité de leur marche pour renouveller le combat.  a L’entrée de la nuit L’Escadre Anglaise arriva, et je Continuai a courir au Sud-est. Le Landemain matin j’assemblai les Capitaines pour connoitre l’etat de leurs vaisseaux, et deliberer avec eux sur ce quil y avoit de plus convenable a faire dans les circonstances actuelles.  je Scû que le Vaisseau le Conquerant avoit son Gouvernail et toutte sa mâture dans l’etat le plus inquietant, et que le grand mât de L’ardent etoit tres endommagé, et que plusieurs autres Vaisseaux avoient aussi recus des coups de Canon dans leurs bas mats.  En consequence il fut decidé que L’escadre retourneroit directement a Newport pour se reparer et  apres une assez longue contrarieté, nous y sommes arrivés, et y avons moüilles hier au Soir  .
                  Je ne puis donner trop d’eloges a la Courageuse fermeté qu’ont montré les capitaines, les officiers et les Equipages de mon Escadre, ainsi que les troupes passageres qui y etoient embarquées.  leur valeur ma tenue lieu d’un vaisseau que les Ennemis avoient de plus que moi, et si pour le succes de notre Expedition il n’avoit fallü que donner un Second choc aux Ennemis, je L’aurois regardé comme assuré, malgré la Superiorité de leurs forces.
                  Jai Depêché a l’entreé de la Delaware la fregatte L’hermione pour aller porter a Philadelphie les armes destinées pour les milices de la Virginie que les circonstances actuelles ne me permettoient plus de leur faire passer directement, et j’ai deja eû L’honneur d’adresser par cette occasion a votre Excellence une relation dont celle ci nest que le duplicata. J’ai L’honneur d’etre avec respect Monsieur De Votre Excellence Le tres humble et tres obeissant Serviteur
                  
                     Destouches
                  
               